DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2022 has been entered.
Claims 1-3 and 5-7 are pending.

Information Disclosure Statement
The information disclosure statement filed 23 August 2017 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a foreign reference has been provided, non-patent literature reference 1 (CNIPA Office Action dated 9 September 2022), without an English translation or an explanation of their relevance. It has been placed in the application file, but the reference annotated with a strikethrough has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN1730528A).
Regarding claim 1, Ding discloses an air filter ([0007], [0024]) (i.e., an air purification filter) comprising:
a polymer monofilament (claim 5) (i.e., a substrate) comprising a masterbatch (claim 5(i)) containing β-1,3 glucanase powder (i.e., an enzyme; wherein the enzyme includes β-1,3-glucanase) distributed on the monofilament (claim 1; [0031]) and a synergist such as glycine (claim 1) mixed with the β-1,3 glucanase powder ([0040]) (i.e., supported on the substrate).
The masterbatch also contains lysozyme powder (claim 1). Ding discloses that the ratio of glycine to lysozyme powder is 0.5 to 1.1 ([0035]), and that the ratio of β-1,3 glucanase powder to lysozyme powder is 0.5 to 1.1 ([0010], [0034]). Therefore, Ding discloses a ratio of glycine to β-1,3 glucanase of 0.45 to 2.2 (i.e., a ratio of a supported amount of the glycine to a supported amount of the enzyme is 0.45 to 2.2). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). In addition, Ding teaches that the amount of glycine is adjustable based on the desired bactericidal ability of the masterbatch ([0035]), and that the amount of β-1,3 glucanase powder is adjustable based on the activity of the lysozyme powder ([0034]), thereby teaching that both are result-effective variables. A result-effective variable is one which the skilled practitioner would desire to optimize, and is considered prima facie obvious and without patentable weight. See MPEP 2144.05 (II)(A).

Regarding claim 3, Ding teaches that the monofilament is selected from at least one of polypropylene, polyethylene, polystyrene, polyester, and polyamide ([0037]) (i.e., organic synthetic fibers).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Sakadume et al. (US 7,520,912 B2, hereinafter “Sakadume”).
Ding does not explicitly disclose that the enzyme is modified with at least one modifying agent selected from the group consisting of NN-substituted carbamate bromide, N-substituted imide carbonate bromide, protamine, polyethyleneimine, polyvinylamine, polyallylamine, polylysine, polyornithine, a dextran, dextran sulfate, a dextrin and chondroitin sulfate.
Sakadume discloses an air purification filter (Abstract) to which an enzyme is applied via a mixture (claim 1), wherein the enzyme can be β-1,3-glucanase, chitinase, lysozyme, protease, β-galactosidase, endo-β-N-acetylglucosamidase and endolysin (col. 3, line 65 through col. 4, line 2). Sakadume teaches that the enzyme is preferably modified with N-substituted carbamate bromide, N-substituted imide carbonate bromide, polyallyl amine (i.e., polyallylamine), polylysine, polyornitine (i.e., polyornithine), dextran, dextran sulfate, dextrin or chondroitin sulfate (col. 3, lines 57-64), and combined with an ionic synthetic resin binder, to develop a high water resistance (col. 4, lines 33-37).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Ding by modifying an enzyme with at least one modifying agent selected from the group consisting of N-substituted carbamate bromide, N-substituted imide carbonate bromide, polyallylamine, polylysine, polyornithine, dextran, dextran sulfate, dextrin or chondroitin sulfate as taught by Sakadume because the combination of an ionic synthetic resin binder with an enzyme so modified develops a high water resistance (Sakadume, col. 3, lines 57-64; col. 4, lines 33-37).

Regarding claim 5, Ding teaches that the masterbatch content is 1-15 weight % of monofilament weight ([0017]), the content of the lysozyme powder is 4-10% by weight of the master batch ([0013]), and that the ratio of β-1,3 glucanase powder to lysozyme powder is 0.5 to 1.1 ([0010], [0034]). Therefore, for the case in which the ratio of β-1,3 glucanase powder to lysozyme powder is 1:1, the content of β-1,3 glucanase powder can range from 0.01 x 0.04 = 0.0004 or 0.04% to 0.15 x 0.10 = 0.015 or 1.5% of the weight the monofilament. Since a filter media composed entirely of filter fiber can be regarded as a filter, the skilled practitioner would have found it prima facie obvious that the weight of the monofilament or filter fiber can closely approximate the total weight of an air filter. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Furthermore, Ding teaches that the amount of β-1,3 glucanase powder is adjustable based on the activity of the lysozyme powder ([0034]), thereby teaching that the amount of this enzyme is a result-effective variable. A result-effective variable is one which the skilled practitioner would desire to optimize, and is considered prima facie obvious and without patentable weight. See MPEP 2144.05 (II)(A).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakadume in view of Ding.
Regarding claim 6, Sakadume discloses a method of producing an air purifying filter media having bactericidal/sterilizing or antimicrobial means properties (col. 3, lines 14-16; col. 5, lines 55-63) (i.e., a method of producing an air purification filter) comprising:
dehydrating a slurry comprising fiber (e.g., col. 5, lines 28-29) in a paper-making machine to form a wet paper web (col. 5, lines 59-60) (i.e., a papermaking process of obtaining wet paper) using filter media fibers (col. 3, lines 25-32; col. 5, line 57) (i.e., substrate fibers);
impregnating the wet paper web in an aqueous solution containing a modified enzyme and an ionic synthetic resin binder (col. 5, lines 60-62) (i.e., a contact process of bringing a treatment solution containing an enzyme into contact with the wet paper); and
dehydrating the impregnated wet paper web (col. 5, line 62) (i.e., a drying process of removing volatile components from the wet paper that has come into contact with the treatment solution),
wherein the enzyme can be β-1,3-glucanase, chitinase, lysozyme, protease, β-galactosidase, endo-β-N-acetylglucosamidase and endolysin (col. 3, line 65 through col. 4, line 2). 
However, Sakadume does not explicitly disclose (i) a treatment solution containing glycine, (ii) wherein the ratio of a supported amount of the glycine to a supported amount of the enzyme (supported amount of glycine/supported amount of enzyme) is 0.2 to 2.
Regarding (i), Ding discloses an air filter ([0007], [0024]) comprising β-1,3 glucanase powder (i.e., an enzyme) distributed on a monofilament (claim 1; [0031]). Ding teaches that the filter fiber can be provided with glycine which acts as a synergist ([0011]) against negative bacteria ([0040]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Sakadume by providing (i) a treatment solution containing glycine as taught by Ding because glycine which acts as a synergist against negative bacteria (Ding, [0011], [0040]). 
Regarding (ii), Ding teaches that the glycine and enzyme are provided in masterbatch that also contains lysozyme powder (claim 1). Ding discloses that the ratio of glycine to lysozyme powder is 0.5 to 1.1 ([0035]), and that the ratio of β-1,3 glucanase powder (i.e., the enzyme) to lysozyme powder is 0.5 to 1.1 ([0010], [0034]). Therefore, Ding discloses a ratio of glycine to β-1,3 glucanase of 0.45 to 2.2 (i.e., the ratio of a supported amount of the glycine to a supported amount of the enzyme is 0.45 to 2.2). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). In addition, Ding teaches that the amount of glycine is adjustable based on the desired bactericidal ability of the masterbatch ([0035]), and that the amount of β-1,3 glucanase powder is adjustable based on the activity of the lysozyme powder ([0034]), thereby teaching that both are result-effective variables. A result-effective variable is one which the skilled practitioner would desire to optimize, and is considered prima facie obvious and without patentable weight. See MPEP 2144.05 (II)(A).

Regarding claim 7, Sakadume teaches that the enzyme is preferably modified with N-substituted carbamate bromide, N-substituted imide carbonate bromide, polyallyl amine (i.e., polyallylamine), polylysine, polyornitine (i.e., polyornithine), dextran, dextran sulfate, dextrin or chondroitin sulfate (col. 3, lines 57-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772